  8:20-cv-00394-BCB-MDN Doc # 43 Filed: 02/02/21 Page 1 of 4 - Page ID # 217




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

SUSANNE BECKER,

                       Plaintiff,                                     8:20CV394

        vs.
                                                                        ORDER
UNITED STATES POSTAL SERVICE;
POSTMASTER GENERAL, LOUIS DEJOY;
MARK DIMONDSTEIN, PRESIDENT OF
THE AMERICAN POSTAL WORKERS; and
FREDRIC V. ROLANDO, PRESIDENT
OF THE NATIONAL ASSOCIATION OF
LETTER CARRIERS;
                       Defendants.

       This matter is before the Court on various issues concerning service of process.


                                       BACKGROUND
       Plaintiff, pro se, filed a Complaint against the above-captioned defendants in Nebraska
state court on September 1, 2020. (Filing No. 1-1). Defendants, United States Postal Service
(“USPS”) and Postmaster General Louis DeJoy, removed the case to this court on October 1, 2020.
(Filing No. 1). Defendants Fredric V. Rolando, USPS, and Postmaster General DeJoy have filed
responsive pleadings to the Complaint in the form of motions to dismiss under Rule 12(b) of the
Federal Rules of Civil Procedure. (Filing Nos. 13 & 24).
       On November 10, 2020, Plaintiff filed a Motion for Default Judgment (Filing No. 18)
against defendant Mark Dimondstein, President of the American Postal Workers Union
(“APWU”). Plaintiff’s motion for default states that she “mailed a complaint . . . to the APWU by
certified mail” sometime “in September.”
       On December 31, 2020, after review of the filings in this case to date, the undersigned
magistrate judge entered an order requiring Plaintiff to demonstrate proof of service upon
defendant Dimondstein pursuant to Fed. R. Civ. P. 4(m). (Filing No. 33). In response, Plaintiff
filed various documents, including a filing entitled, “Proof of service to Mark Dimondstein.” This
filing contains a photograph of a certified mail return receipt addressed to “AWPU, 1300L Street
NW, Washington, DC 20005” that only contains Plaintiff’s own signature and no date. (Filing No.
40-1 at p. 1). The USPS tracking printout provided by Plaintiff shows that an item was received
  8:20-cv-00394-BCB-MDN Doc # 43 Filed: 02/02/21 Page 2 of 4 - Page ID # 218




at a front desk or mail room on September 8, 2020, in Washington DC, 20005, but there is no
signed and dated receipt for that delivery. (Filing No. 40-1).
        On January 3, 2021, Plaintiff filed a Motion for Summons (Filing No. 39) asking for the
clerk of court to issue summons to Dimondstein, Rolando, and Dejoy.


                                              ANALYSIS
        A defendant must be served with summons and a copy of the complaint. Plaintiff purports
to have served Dimondstein by certified mail. Under Nebraska law, certified mail service requires
“a return receipt requested showing to whom and where delivered and the date of delivery, and
. . . filing with the court proof of service with the signed receipt attached.” Neb. Rev. Stat. § 25-
505.01(c); see Fed. R. Civ. P. 4(e)(providing that service of an individual may be made by
“following state law for serving a summons in an action brought in courts of general jurisdiction
in the state where the district court is located[.]”). Plaintiff’s “proof of service” only contains an
undated return receipt with her own signature. This is insufficient to demonstrate Dimondstein
has been properly served. Although Plaintiff is proceeding pro se, she is not excused from
complying with court orders or substantive and procedural law. See Farnsworth v. City of Kansas
City, Mo., 863 F.2d 33, 34 (8th Cir. 1988). Plaintiff’s proof of service to the court is insufficient.
        Relatedly, Plaintiff has filed a “Motion for Summons” asking for the clerk of court to issue
summons to Dimondstein, Rolando, and Dejoy. Plaintiff is responsible for serving all named
defendants to her lawsuit. Plaintiff must fill out a summons form for each defendant she is suing
and request that the clerk issue the summons. Summons forms are available on the court’s website
at http://www.ned.uscourts.gov/forms.1 To the extent Plaintiff’s motion requests some court
action, it is denied.
        Under the circumstances, the Court will grant Plaintiff with an extension of time to March
5, 2021, to complete proper service of process upon Dimondstein. To obtain service of process on
Dimondstein, Plaintiff must complete and return the summons forms available on the Court’s
public website and complete service of process of the summons and a copy of her Complaint by
an approved method. See Fed. R. Civ. P. 4(e), (h); Neb. Rev. Stat. §§ 25-505.01 & 508.01. Plaintiff



        1
           Defendants Rolando and Dejoy have appeared in this action and filed responsive pleadings to
Plaintiff’s Complaint and have not raised insufficient service of process as a defense. Therefore, it does
not appear that summons need to be requested as to those defendants at this time.
  8:20-cv-00394-BCB-MDN Doc # 43 Filed: 02/02/21 Page 3 of 4 - Page ID # 219




may also consider accessing this district’s resources for individuals proceeding without an attorney,
available at https://www.ned.uscourts.gov/public/proceeding-without-an-attorney.
        Because Plaintiff has not demonstrated that Dimondstein has properly been served,
Plaintiff’s motion for default judgment against Dimondstein must be denied. And, even had
Plaintiff demonstrated that Dimondstein was properly served and failed to plead or otherwise
defend, Plaintiff’s motion must also be denied because she did not first obtain clerk’s entry of
default under Rule 55(a) before moving for default judgment under Rule 55(b). See Dataglobal
GMBH v. Doculynx, Inc., No. 8:18CV442, 2019 WL 1099949, at *1 (D. Neb. Mar. 8,
2019)(securing default judgment is a two-step process; “entry of default under Rule 55(a) must
precede grant of a default judgment under Rule 55(b).”).
       Finally, Plaintiff has filed a “Motion for Hearing” (Filing No. 42) based on a “conflict of
interest based on the United States Postal Service counsel, the Attorney General” because “The
Federal Attorney General acts as the ‘People’s Lawyer’ and I am a citizen of the United States and
I should have the Attorney General on my side as my counsel too.” USPS is represented by a local
Assistant United States Attorney. Plaintiff misunderstands the role of the United States Attorney.
United States Attorneys represent the federal government in federal courts. Plaintiff has sued an
agency of the federal government and it is the role of the United States Attorney to represent the
interests of the federal government, not Plaintiff. Therefore, Plaintiff’s motion is denied.
        Accordingly,


       IT IS ORDERED:
       1. Plaintiff’s Motion for Default Judgment (Filing No. 18) against defendant Mark
           Dimondstein is denied.
       2. Plaintiff’s Motion for Summons (Filing No. 39) is denied.
       3. Plaintiff’s Motion for Hearing (filing No. 42) is denied.
       4. Plaintiff shall have an extension of time to March 5, 2021, to complete proper service
           of process upon defendant Mark Dimondstein. To obtain service of process on
           Dimondstein, Plaintiff must complete and return the summons forms available on the
           Court’s public website and complete service of process by an approved method. See
           Federal Rule of Civil Procedure 4(e), (h); Neb. Rev. Stat. §§ 25-505.01 & 508.01.
8:20-cv-00394-BCB-MDN Doc # 43 Filed: 02/02/21 Page 4 of 4 - Page ID # 220




      Failure to demonstrate proper service upon defendant Dimondstein will result in his
      dismissal as a defendant. See Fed. R. Civ. P. 4(m).


   Dated this 2nd day of February, 2021.
                                               BY THE COURT:

                                               s/Michael D. Nelson
                                               United States Magistrate Judge
